                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 14-cr-00581-PJH-1
                                  8                      Plaintiff,

                                  9              v.                                      ORDER DENYING MOTION FOR
                                                                                         EARLY TERMINATION OF
                                  10     JOHN SHIELLS,                                   PROBATION
                                  11                     Defendant.                      Re: Dkt. No. 75

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the represented motion of defendant John Shiells for early

                                  15   termination of probation, which is governed by 18 U.S.C. § 3564(c). Dkt. no. 75 (“Mot.”).

                                  16   The government has filed a statement of non-opposition. Dkt. no. 76. Having

                                  17   determined that defendant has not shown “exceptionally good behavior” or changed

                                  18   circumstances that would render his three-year probation term either too harsh or

                                  19   inappropriately tailored to serve general punishment goals, the court DENIES defendant’s

                                  20   motion for early termination of probation for the reasons set forth in the order denying the

                                  21   motion for early termination in United States v. Powers, No. 11-cr-00722-PJH (N.D. Cal.

                                  22   July 19, 2019).

                                  23          Defendant has raised several factors for consideration in support of his motion,

                                  24   such as avoiding unwarranted sentencing disparity. As the court articulated in Powers,

                                  25   consistency in granting early termination of probation among bid rigging defendants

                                  26   would be better served by considering requests for early termination that are submitted

                                  27   by the Probation Office, “which is in a better position than the court initially to weigh

                                  28   suitability for early termination after considering an offender’s history and conduct while
                                  1    on supervision and assessing the allocation of resources within that office in light of

                                  2    caseload and risk management.” Id., slip op. at 4. Defendant also mentions ongoing

                                  3    health problems that were reflected in the PSR, but has not demonstrated any notable

                                  4    changes in his medical condition since the time of sentencing.

                                  5           Furthermore, defendant’s contention that termination of probation would speed up

                                  6    the process for reinstating his real estate license does not weigh heavily in favor of early

                                  7    termination at this time, when defendant has served only one year and eight months of

                                  8    his three-year probation sentence, given his concession that the criteria for rehabilitation

                                  9    published by the California Department of Real Estate require a two year time period

                                  10   from the date of the conviction. Mot. at 5 n.2. See Cal. Code Regs. Title 10 § 2911

                                  11   (“The passage of less than two years after the most recent criminal conviction or act of

                                  12   the applicant that is a cause of action in the Bureau’s Statement of Issues against the
Northern District of California
 United States District Court




                                  13   applicant is inadequate to demonstrate rehabilitation.”). Defendant is instructed to

                                  14   discuss his efforts to reinstate his real estate license with his probation officer for

                                  15   consideration by the Probation Office in recommending early termination of probation.

                                  16   Given defendant’s failure to demonstrate extenuating circumstances or exceptionally

                                  17   good behavior above and beyond what is expected of an individual on supervision, the

                                  18   motion for early termination of probation is DENIED. Any deadlines and hearings on

                                  19   defendant John Shiells’s motion for early termination of probation are VACATED.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 19, 2019

                                  22
                                                                                     PHYLLIS J. HAMILTON
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
